


110 HR 6233 IH: To reinstate the Interim Management Strategy governing

U.S. House of Representatives
2008-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6233
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2008
			Mr. Jones of North
			 Carolina (for himself, Mr.
			 Goode, Mr. Coble,
			 Ms. Foxx, Mrs. Myrick, and Mr.
			 Hayes) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To reinstate the Interim Management Strategy governing
		  off-road vehicle use in the Cape Hatteras National Seashore, North Carolina,
		  pending the issuance of a final rule for off-road vehicle use by the National
		  Park Service.
	
	
		1.Reinstatement of Interim
			 Management StrategyAfter the
			 date of the enactment of this Act, Cape Hatteras National Seashore shall be
			 managed in accordance with the Interim Protected Species Management
			 Strategy/Environmental Assessment issued by the National Park Service on June
			 13, 2007, for the Cape Hatteras National Seashore, North Carolina, until the
			 National Park Service issues a special regulation and long-term off-road
			 vehicle management plan for the use of Cape Hatteras National Seashore by the
			 public.
		2.Inapplicability of
			 Consent DecreeThe April 30,
			 2008, consent decree filed in the United States District Court for the Eastern
			 District of North Carolina regarding off-road vehicle use at Cape Hatteras
			 National Seashore in North Carolina shall not apply after the date of the
			 enactment of this Act.
		
